The opinion of the court was delivered, by
Woodward, C. J.
We find ourselves of opinion with the learned judge below, instead of the very competent auditor whose conclusions were overruled.
Actual notice of a mortgage or judgment supplies a defective or omitted index of the registry, but to be actual notice the subsequent encumbrancer must be himself personally informed of the specific prior lien before his rights as a lien-creditor attach. It is not enough to give notice to his counsel of the existence of a judgment-note, on which judgment may or may not have been entered, but if the gentleman of the bar to whom such an insufficient notice is given has not yet become the counsel of the subsequent encumbrancer, it is idle to insist that their employment of him afterwards affects them with even such notice as he had received. Such was the case according to the finding of the auditor. When Armstrong was informed that MePall & Martin had given William S. Smith & Co. a judgment-note, which MeEall á'aid he did not know had been entered as a judgment, no professional relation had been established betwixt Armstrong and these appellees. He became their counsel afterwards, but if he had been their counsel at the time of the above communication, it could not avail the appellants as actual notice to the appellees, for it was neither definite nor personal. Whether Armstrong ever informed them of what he had heard from MeEall does not appear, and is immaterial, for it was not such notice of a judgment as a creditor is bound by law to give to subsequent encumbrancers. The law requires him to have it properly docketed and indexed, or in default of these, which amount only to constructive notice, to bring home notice to subsequent encumbrancers that shall be actual. It was not such in this case, and therefore the ruling was right.
Decree affirmed.